     Case 1:17-cr-00548-PAC Document 136 Filed 09/10/19 Page 1 of 2




                                              September 10, 2019

By ECF
Hon. Paul A. Crotty
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

Re: United States v. Joshua Schulte, 17 Cr. 548 (PAC)

Hon. Judge Crotty:

        We write in short reply to the government’s letter arguing that CIPA section 5 as
applied in this case is no different than any other case including United States v. Lee, 18
Cr. 89 (EDVA). Govt. Reply at 2. The government is wrong.

        In the Lee case there was no dispute of how the theft occurred or who was
responsible for leaking classified information. As Statement of Facts in Lee make clear,
the classified information was stolen in a very mundane way: written in his notebooks
and by saving information on a thumb drive that Lee had on his person when he was
arrested. Exhibit A, Statement of Facts admitted to by Defendant Jerry Lee.

        Mr. Schulte’s case on the other hand involves no such proof. The forensic
evidence and detailed analysis of the forensic evidence, if disclosed to the case team,
would in fact provide a road map to the government of how the defendant plans to defend
the allegations against him. Similarly, Hashimi and Bin Laden did not involve charges of
espionage but of terrorism. The CIPA 5 disclosure apparently did not involve detailed
disclosure of forensic evidence such that a government expert could review and then
discuss with government counsel to build a rebuttal case or to cross examine the
defendant, which is very much the case here.

        The government may blame defense counsel for not being clairvoyant and raising
these issues earlier but the fact remains that we (and the CISO) have found no case
(espionage or otherwise) that raises such difficult CIPA issues and those involving CIPA
disclosures from a defendant who intends to testify at trial.
     Case 1:17-cr-00548-PAC Document 136 Filed 09/10/19 Page 2 of 2



Hon. Paul A. Crotty                                                              Page 2
Judge, Southern District of New York                                 September 10, 2019



       Requiring Mr. Schulte to provide such notice to the case/trial team now would
prematurely force him to reveal details about his defense strategy, and potential
testimony at trial in violation of the Fifth Amendment and Sixth Amendment.

       The government has insisted that its walled counsel is able to deal with the CIA
and has stated that on the record. As the DOJ has walled counsel, they would suffer no
prejudice or delay by receiving CIPA 5 notice in the first instance.



                                     Respectfully submitted,

                                     /s/ Sabrina Shroff/Edward Zas/Allegra Glashausser
                                     Counsel for Joshua A. Schulte

cc: All Counsel
Case Case
     1:18-cr-00089-TSE
           1:17-cr-00548-PAC
                         Document
                             Document
                                  169 Filed
                                      136-105/01/19
                                             Filed 09/10/19
                                                     Page 1 of
                                                            Page
                                                               9 PageID#
                                                                  1 of 9 495

                                                                                            tWOPEN&URT

                IN THE UNITED STATES DISTRICT COURT FOR THE

                          EASTERN DISTRICT OF VIRGINIA
                                                                                                   ICT COURT
                                                                                                   RGINIA
                                    Alexandria Division



  UNITED STATES OF AMERICA


                 V.                                 Criminal No. l:18-cr-89
                                                   (Hon. T. S. Ellis III)
  JERRY CHUN SHING LEE,

                 Defendant.



                                STATEMENT OF FACTS


        The United States and the defendant, JERRY CHUN SHING LEE (hereinafter,

 "the defendant"), agree that at trial, the United States would have proven the following

 facts beyond a reasonable doubt with admissible and credible evidence:

         1.     From on or about April 26,2010 to on or about January 15, 2018,in the

 Eastem District of Virginia and elsewhere,including locations ojutside ofthe jurisdiction

 ofany particular state or district, the defendant did unlawfully and knowingly conspire

 with others to communicate, deliver, and transmit to a foreign government, to wit: the

 Government ofthe People's Republic of China("PRC"),and representatives, officers,

 and agents thereof, directly and indirectly, documents, writings and information relating

 to the national defense ofthe United States, with the intent and reason to believe that

 such documents, writings and information were to be used to the injury ofthe United

 States and to the advantage ofa foreign government, namely,the Government ofthe

 PRC.


         2.     The defendant is a naturalized United States citizen who principally

 resided in Hong Kong during the timeffame ofthe conspiracy. He entered duty with the
Case Case
     1:18-cr-00089-TSE
           1:17-cr-00548-PAC
                         Document
                             Document
                                  169 Filed
                                      136-105/01/19
                                             Filed 09/10/19
                                                     Page 2 of
                                                            Page
                                                               9 PageID#
                                                                  2 of 9 496
Case Case
     1:18-cr-00089-TSE
           1:17-cr-00548-PAC
                         Document
                             Document
                                  169 Filed
                                      136-105/01/19
                                             Filed 09/10/19
                                                     Page 3 of
                                                            Page
                                                               9 PageID#
                                                                  3 of 9 497
Case Case
     1:18-cr-00089-TSE
           1:17-cr-00548-PAC
                         Document
                             Document
                                  169 Filed
                                      136-105/01/19
                                             Filed 09/10/19
                                                     Page 4 of
                                                            Page
                                                               9 PageID#
                                                                  4 of 9 498
Case Case
     1:18-cr-00089-TSE
           1:17-cr-00548-PAC
                         Document
                             Document
                                  169 Filed
                                      136-105/01/19
                                             Filed 09/10/19
                                                     Page 5 of
                                                            Page
                                                               9 PageID#
                                                                  5 of 9 499
Case Case
     1:18-cr-00089-TSE
           1:17-cr-00548-PAC
                         Document
                             Document
                                  169 Filed
                                      136-105/01/19
                                             Filed 09/10/19
                                                     Page 6 of
                                                            Page
                                                               9 PageID#
                                                                  6 of 9 500
Case Case
     1:18-cr-00089-TSE
           1:17-cr-00548-PAC
                         Document
                             Document
                                  169 Filed
                                      136-105/01/19
                                             Filed 09/10/19
                                                     Page 7 of
                                                            Page
                                                               9 PageID#
                                                                  7 of 9 501
Case Case
     1:18-cr-00089-TSE
           1:17-cr-00548-PAC
                         Document
                             Document
                                  169 Filed
                                      136-105/01/19
                                             Filed 09/10/19
                                                     Page 8 of
                                                            Page
                                                               9 PageID#
                                                                  8 of 9 502
Case Case
     1:18-cr-00089-TSE
           1:17-cr-00548-PAC
                         Document
                             Document
                                  169 Filed
                                      136-105/01/19
                                             Filed 09/10/19
                                                     Page 9 of
                                                            Page
                                                               9 PageID#
                                                                  9 of 9 503
